Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: isolation sleeve coupling mechanism (claims 1 and 6), driving mechanism (claims 1 and 5), engagement device (claims 1, 10, and 16) and hydraulic driving mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  Claim 1, lines 5-6 and line 8, refer to “an isolation sleeve”, although the sleeve has been set forth in the preamble.  These phrases should be amended to –the isolation sleeve--.  Claim 1 line 7 refers to “a completion sleeve, although the sleeve has been set forth in the preamble.  This phrase should be amended to –the completion sleeve-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (USP 6,095,248) in view of Williamson et al. (USP 5,730,224) in further view of admitted prior art.
With respect to claim 1, Freeman disclose a lateral wellbore access system for moving an isolation sleeve relative to a window of a completion sleeve to adjust access through the window, comprising: an actuator (222/226/230/128a,b) having an isolation sleeve coupling mechanism (230) and a driving mechanism (222/226), the isolation sleeve coupling mechanism configured to engage with an isolation sleeve (see figure 2), 
	With respect to claim 2, Freeman disclose further comprising a completion sleeve (202) having a longitudinal axis, a bore (inside of 202), and a window (212) extending at least partially along the longitudinal axis to provide access to the bore.
	With respect to claim 3, Freeman disclose further comprising an isolation sleeve (204) positioned within the bore of the completion sleeve, the isolation sleeve being longitudinally movable within the bore to adjust the position of the isolation sleeve relative to the completion sleeve window for permitting (see figure 4) or blocking (see figure 2) access through the window into the bore a first position, wherein the isolation sleeve occludes the window (see figure 2), and a second position, wherein the isolation sleeve is moved axially within the completion sleeve to expose the window (see figure 4).
With respect to claim 4, Freeman disclose that the completion sleeve, rather than the isolation sleeve has an upper seal and lower seal w to sealingly engage the completion sleeve uphole and downhole of the window when the isolation sleeve blocks access through the window into the bore.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have put the seals on the isolation sleeve rather than the completion sleeve, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

With respect to claim 6, Freeman disclose wherein the piston (222) is operable to move in a first direction due to hydraulic pressure in the first line (see column 3 lines 41-55)
With respect to claim 7, Freeman disclose wherein the piston (222) is operable to move in a second opposite direction due to hydraulic pressure in the second line (see column 3 lines 41-55).  
With respect to claims 8 and 9, Freeman disclose the claimed invention except for an actuator disclosed downhole or uphole of the isolation sleeve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have positioned the actuator downhole or uphole of the isolation sleeve, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 10, Freeman disclose a well system, comprising: a primary wellbore (110) that defines a casing exit (see figure 1); a secondary wellbore (112) extending from the casing exit; and an isolation window assembly (200) positioned within the primary wellbore, the isolation window including: a completion sleeve (202) having a longitudinal axis, a bore, and a window (212) extending at least partially along the longitudinal axis to provide access to the bore; an isolation sleeve (204) positioned within the bore of the completion sleeve, the isolation sleeve being longitudinally movable within the bore to adjust a position of the isolation sleeve relative to the completion sleeve window for permitting (see figure 4) or blocking access (see figure 2) 
With respect to claim 11, Freeman does not disclose a flow control valve.  However, the Examiner hereby takes Official Notice that flow control valves are well known in the wellbore art and it would have been obvious to one having ordinary skill in 
With respect to claim 12, Freeman disclose wherein the isolation sleeve is movable between a first position, wherein the isolation sleeve occludes the window (see figure 2), and a second position, wherein the isolation sleeve is moved axially within the completion sleeve to expose the window (see figure 4).
	With respect to claim 13, Freeman disclose wherein the isolation sleeve further comprises a flow control position between the first position and the second position, wherein in the flow control position the isolation sleeve is moved axially within the completion sleeve to partially expose the window (wherein the positions between when the sleeve is moving from closed to open are considered flow control positions).
With respect to claims 14 and 15, Freeman does not disclose a flow control orifice in the isolation or completion sleeve.  Williamson disclose fluid ports 24 in sleeve 12 that align with ports 16a in sleeve 16 to allow communication between an interior and exterior of sleeve 16 (see column 12 lines 17-37).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Freeman by including orifices as taught by Williamson et al. to control the flow of fluid between the interior of the sleeves and the exterior of the sleeves.
With respect to claim 16, Freeman disclose a method, comprising: providing a casing (116) that defines a casing exit (see figure 1) and has a secondary wellbore (112) extending from the casing exit; providing a completion sleeve (204) having a longitudinal axis, a bore (inside of 204), and a window (212) aligned with the casing exit, the window at least partially along the longitudinal axis to provide access to 

	With respect to claim 18, the hydraulic actuator comprises a piston (22) coupled to the isolation sleeve.
With respect to claim 19, Freeman disclose providing a second hydraulic pressure with the second chamber to move the piston in a second opposite direction (see column 3 lines 41-55).
	With respect to claim 20, Freeman does not disclose releasing the isolation sleeve from the actuator.  Williamson disclose an actuator (70) which is released from the isolation sleeve (see column 7 lines 26-45).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Freeman by including an actuator which is released from the isolation sleeve as taught by Williamson for the purpose of moving the isolation sleeve and then reusing the actuator.

Response to Arguments
7.	Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. 
	The Applicant argues that the Freeman in view of Williamson does not teach the newly added claim limitations.  The Examiner respectfully disagrees.  As noted above, Freeman disclose a chamber above and below the piston, wherein each chamber is in communication with a hydraulic line.  Furthermore, it is taken to be admitted that it is well known in the well art to include a pump to deliver hydraulic fluid to a piston chamber, as Applicant has not timely traversed the Examiner’s statement of Official Notice.  It would have been obvious to one having 
 	It is taken to be admitted that that flow control valves are well known in the wellbore art as Examiner’s Notice of Official Notice has not been timely traversed.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672